Citation Nr: 0430371	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an earlier effective date prior to June 12, 
1998 for a grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.  His military records show that he served in combat in 
the European Theater of Operations during the Second World 
War and was awarded the Purple Heart Medal with Oak Leaf 
Cluster for wounds received in action against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an earlier effective date prior to June 12, 1998, for an 
award of service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  Beginning in August 1966, multiple final decisions of the 
RO and Board denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss and his 
applications to reopen the previously denied claim for 
failure to present new and material evidence; the most recent 
denial to reopen the claim was a December 1993 RO decision, 
which the veteran did not timely appeal.

2.  On June 12, 1998, the veteran appeared for a VA 
audiological examination and was assessed with profound 
bilateral hearing loss.

3.  On March 4, 1999 the RO received the veteran's formal 
request to reopen his claim of entitlement to service 
connection for bilateral hearing loss.  

4.  In an August 1999 rating decision which stemmed from the 
above claim, the RO granted the veteran service connection 
and a 100 percent evaluation for bilateral hearing loss and 
assigned an effective date of June 12, 1998 for this award.



CONCLUSION OF LAW

The criteria for an effective date prior to June 12, 1998 for 
service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  That law redefined the obligations of the VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection when an effective date of the 
date of receipt of the claim has been assigned.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original or reopened claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  Therefore, even if medical evidence pre-dated the 
claim that showed service connection was warranted for 
bilateral hearing loss, it is legally impossible to get an 
effective date any earlier than the date the reopened claim 
was ultimately received. 

Since the facts are not dispositive of the issue, no amount 
of development would allow the veteran to prevail.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefits flowing to the veteran are to 
be avoided).  When drafting the VCAA, Congress observed that 
it is important to balance the duty to assist against the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  146 CONG. REC. S9212 (Daily Ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see generally Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); see also VAOPGCPREC 2-04; 69 
Fed. Reg. 25180 (2004).

Factual Background and Analysis

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for hearing loss in July 
1966.  This initial claim was denied in an RO decision dated 
in August 1966.  The veteran did not file a timely appeal of 
the denial and the decision became final.  In the ensuing 30-
year period thereafter, the veteran filed multiple 
unsuccessful attempts to reopen his claim.  These 
applications were denied in final decisions by the RO and the 
Board for failure to submit new and material evidence, and a 
December 1993 RO decision was the most recent final denial in 
this regard.  The claims file shows that the veteran received 
notice of the December 1993 denial in correspondence dated in 
January 1994, but he did not file a timely appeal of this 
determination.  

The veteran's claims file shows that in the period following 
the December 1993 RO denial to reopen his hearing loss claim, 
he appeared for a VA audiological examination on June 12, 
1998, and was diagnosed with profound bilateral hearing loss.  
No activity with regard to his hearing loss claim is shown 
until March 4, 1999, when he formally applied to reopen his 
claim and submitted a physician's opinion linking his 
impaired hearing to his exposure to combat-related acoustic 
trauma in service.  In an August 1999 rating decision, the RO 
determined that new and material evidence was submitted and 
thus reopened and allowed the veteran's claim, granting 
service connection and a 100 percent evaluation for bilateral 
hearing loss effective from June 12, 1998, basing this 
effective date on the prior VA audiological examination of 
that same date.  The veteran was informed of this favorable 
determination in correspondence dated in September 1999.  He 
did not file an appeal within the one-year appellate period 
thereafter, and the decision became final in September 2000.

In March 2002, the veteran filed a claim for an earlier 
effective date prior to June 12, 1998 for his award of 
service connection for bilateral hearing loss.  He maintains, 
in essence, that because he was unable to conduct business 
and was forced to close his private barbershop business in 
1979 due to his hearing disability, an equitable resolution 
of the matter on appeal would be to assign an effective date 
retroactive to 1979.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

Prior to the veteran's ultimately successful application to 
reopen his claim for service connection for hearing loss 
which was received on March 4, 1999, he had made several 
unsuccessful attempts to reopen this claim, with the most 
recent attempt being denied in a December 1993 RO decision 
for failure to submit new and material evidence to reopen 
this claim.  He was notified of this decision in January 1994 
but failed to file a timely appeal.  Therefore, the December 
1993 rating decision is final and binding as to conclusions 
based on the evidence on file at the time.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2003).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  

In August 1999 the RO granted service connection for 
bilateral hearing loss on the basis that the veteran had 
submitted new and material evidence since the RO's prior 
final rating decision in December 1993.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  When there 
is a final denial of a claim, and new and material evidence 
is received, the effective date of the award of compensation 
is date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).

When the veteran filed his claim for service connection for 
hearing loss on March 4, 1999, it was a claim to reopen since 
there was a prior final disallowance of this claim in 
December 1993, as discussed above.  It is undisputed that the 
veteran did not appeal the prior denial of this claim.  Once 
that prior decision became final, any claim filed thereafter 
was a claim to reopen.

Had the pertinent regulations been correctly applied, the RO 
should have assigned an effective date of March 4, 1999 for 
the award of service connection for hearing loss, as this was 
the date of receipt of the veteran's successful application 
to reopen his claim.  There is no indication in the file, or 
any allegation from the veteran, that any claim was filed 
between the denial in December 1993 and the reopened claim 
received on March 4, 1999.  However, the RO applied the 
regulatory provisions of 38 C.F.R. § 3.157 (2003) to the 
claim and used this regulation to establish the effective 
date of June 12, 1998 for the service connection award.  38 
C.F.R. § 3.157 provides that a report of a VA examination or 
hospitalization pertaining to the specific disability for 
which VA compensation is sought may be accepted as an 
informal claim to reopen for an increased rating or for 
service connection when service connection was initially 
disallowed on the basis that the disability at issue was not 
compensable in degree.  38 C.F.R. § 3.157 is not applicable 
to the fact pattern of the present case on appeal because the 
issue does not involve a claim for an increased rating and 
the prior denial of service connection for hearing loss did 
not turn on the question of whether or not the hearing loss 
was compensable in degree.  That being said, the RO's 
application of 38 C.F.R. § 3.157 constituted harmless error 
as it conferred an additional benefit on the veteran in 
supporting the assignment of an effective date of June 12, 
1998 for the award of service connection for hearing loss; 
this date is approximately nine months earlier than March 4, 
1999, which was the correct date that should have been 
assigned.  

Although the veteran may have experienced impaired hearing 
since the time of his military service, the effective date 
for service connection based on a reopened claim cannot be 
the date of receipt of any claim which was previously and 
finally denied.  See, e.g., Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (holding that "the effective date of an award 
of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.").  The 
veteran did not submit a claim to reopen at any time between 
the last final denial in December 1993 and his claim on March 
4, 1999.  These dates are clearly more than one year after 
his separation from active service.  The veteran has received 
the benefit of the assignment of an effective date even 
earlier than that which would be warranted by the facts due 
to the RO's harmless error in misapplying the regulations to 
his claim.  In light of this fact, the Board concludes that 
an effective date earlier than June 12, 1998 is not warranted 
in this case under VA regulations governing effective dates 
for awards based on an original claim for service connection 
or a reopened claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i), (q)(1)(i), (ii), (r); see also Washington v. 
Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application"); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  As such, there is simply no 
legal basis for an effective date earlier than March 4, 1999, 
much less for one earlier than the currently assigned date of 
June 12, 1998, for a grant of service connection for 
bilateral hearing loss.  In the 


present claim, it is the law and not the facts which are 
dispositive of the effective date issue.  Therefore, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An earlier effective date prior to June 12, 1998, for a grant 
of service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



